Name: Commission Regulation (EC) No 1079/2004 of 7 June 2004 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  agricultural activity;  cooperation policy
 Date Published: nan

 8.6.2004 EN Official Journal of the European Union L 203/13 COMMISSION REGULATION (EC) No 1079/2004 of 7 June 2004 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) In accordance with Article 26 of Commission Regulation (EC) No 2799/1999 (2), intervention agencies have organised a standing invitation to tender for skimmed-milk powder taken into storage before 1 June 2002. (2) In view of the quantity still available and the market situation, that date should be amended to 1 July 2002. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 26(2) of Regulation (EC) No 2799/1999, 1 June 2002 is replaced by 1 July 2002. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 340, 31.12.1999, p. 3. Regulation as last amended by Regulation (EC) No 922/2004 (OJ L 163, 30.4.2004, p. 96).